Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”), as amended and restated, is made this 1st day of
October, 2011 by and between Fox Chase Bancorp, Inc. (the “Company”), a
corporation organized under the laws of the State of Maryland, with its
principal offices at 4390 Davisville Road, Hatboro, Pennsylvania 19040, Fox
Chase Bank (the “Bank”), a federally chartered stock savings bank organized
under the laws of the United States of America, with its principal offices at
4390 Davisville Road, Hatboro, Pennsylvania 19040 and Roger S. Deacon
(“Executive”).

 

WHEREAS, the parties originally entered into this Agreement on July 6, 2007
restated the Agreement in its entirety effective October 1, 2008 and October 1,
2010; and hereby amended and restated the Agreement in its entirety effective
October 1, 2011.

 

WHEREAS, the Company and Bank desire to continue to assure both entities of the
services of Executive as Executive Vice President and Chief Financial Officer
for the period provided for in this Agreement; and

 

WHEREAS, Executive and the Board of Directors of both the Company and Bank
desire to enter into this amended and restated Agreement to clarify the terms
and conditions of the employment of Executive and the related rights and
obligations of each of the parties.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is agreed as follows:

 

1.                                      Position and Responsibilities.

 

(a)           During the period of Executive’s employment under this Agreement,
Executive agrees to serve as Executive Vice President and Chief Financial
Officer of the Company and Bank.  Executive shall have responsibility for the
general management and control of the business and affairs of the Company and
its subsidiaries, including the Bank, and shall perform all duties and shall
have all powers which are commonly incident to the offices of Executive Vice
President and Chief Financial Officer or which, consistent with those offices,
are delegated to him by the Board of Directors of the Company and Bank.

 

(b)           During the period of Executive’s employment under this Agreement,
except for periods of absence occasioned by illness, vacation, and reasonable
leaves of absence, Executive shall devote substantially all of his business
time, attention, skill and efforts to the faithful performance of his duties
under this Agreement, including activities and services related to the
organization, operation and management of the Company and its subsidiaries,
including the Bank, as well as participation in community, professional and
civic organizations; provided, however, that, Executive may serve, or continue
to serve, on the boards of directors of, and hold any other offices or positions
in, companies or organizations listed by Executive on his annual conflict of
interest reporting.

 

(c)           The Bank or the Company (as they shall determine), will furnish
Executive with the working facilities and staff customary for executive officers
with the titles and duties set forth in this Agreement and as are necessary for
him to perform his duties.  The location of such facilities and staff shall be
at the principal administrative offices of the Bank.

 

--------------------------------------------------------------------------------


 

2.                                      Term.

 

(a)           Unless otherwise extended pursuant to Section 2(b) of this
Agreement, the term of this Agreement shall expire on October 1, 2014.

 

(b)           The Compensation Committees of the Boards of Directors of the
Company and Bank will review the Agreement and Executive’s performance annually
for purposes of determining whether to extend the Agreement for an additional
year.  The Chairman of the Boards of Directors will give notice to the Executive
as soon as possible if the Boards have decided not to extend the Agreement.

 

(c)           Notwithstanding anything contained in this Agreement to the
contrary, either Executive, the Company or the Bank may terminate Executive’s
employment at any time during the term of this Agreement, subject to the terms
and conditions of this Agreement.

 

3.                                      Compensation and Benefits.

 

(a)           The Bank or the Company (as they shall determine), shall pay
Executive as compensation a salary of $187,000 per year (“Base Salary”).  In
addition to the Base Salary provided in this Section 3(a), the Bank shall also
provide Executive with all such other benefits as are provided uniformly to
permanent full-time employees of the Bank.  If Executive’s Base Salary is
increased, such increased Base Salary shall then constitute the Base Salary for
all purposes of this Agreement.  For purposes of Section 4(b) of this Agreement,
Base Salary shall be deemed to include the highest cash bonus or similar cash
incentive compensation paid to or accrued on behalf of the Executive with
respect to the three (3) taxable years preceding his termination of employment. 
For purposes of Section 5(c) of this Agreement, Base Salary shall be defined as
the amount reported in Box 1 of the Executive’s Form W-2, plus amounts deferred
under the Bank’s 401(k) Plan and/or Section 125 Plan (if any), or deferred at
the Executive’s election or on behalf of the Executive to any non-qualified
deferred compensation plan of the Bank or the Company.

 

(b)           Executive shall be eligible to participate in or receive benefits
under any employee benefit plans including but not limited to, retirement plans,
profit-sharing plans, or any other employee benefit plan or arrangement made
available by the Bank or Company in the future to its senior executives, subject
to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements.  Executive shall be entitled to
incentive compensation and bonuses as provided in any plan of the Bank or
Company in which Executive is eligible to participate.  Nothing paid to the
Executive under any such plan or arrangement will be deemed to be in lieu of
other compensation to which the Executive is entitled under this Agreement. 
From time to time, and as determined by the Boards of Directors of the Company
and the Bank, Executive may be entitled to participate in or receive benefits
under plans relating to stock options and restricted stock awards that are made
available by the Company or the Bank at any time in the future during the term
of this Agreement, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans.

 

(c)           The Company or Bank (as they shall determine) shall also pay or
reimburse Executive for all reasonable travel and other reasonable expenses
incurred in the performance of Executive’s obligations under this Agreement and
may provide such additional compensation in such form and such amounts as the
Board of Directors of the Company or Bank may from time to time determine.

 

(d)           Executive shall take vacation at a time mutually agreed upon by
the Company, Bank and Executive.  Executive shall receive his Base Salary and
other benefits during periods of vacation. Executive shall also be entitled to
paid legal holidays in accordance with the policies of the Bank.

 

2

--------------------------------------------------------------------------------


 

4.                                      Payments to Executive Upon an Event of
Termination.

 

(a)           Upon the occurrence of an Event of Termination (as herein defined)
during Executive’s term of employment under this Agreement, the provisions of
this Section 4 shall apply.  Unless Executive otherwise agrees, as used in this
Agreement, an “Event of Termination” shall mean and include any one or more of
the following:  (i) the termination by the Company or Bank of Executive’s
full-time employment for any reason other than a termination governed by
Section 7 of this Agreement; or (ii) Executive’s resignation from the Bank or
Company, upon, any (A) failure to reappoint Executive as Executive Vice
President and Chief Financial Officer, (B) material change in Executive’s
functions, duties, or responsibilities with the Bank, the Company or its
subsidiaries, which change would cause Executive’s position(s) to become of
lesser responsibility, importance, or scope from the position and attributes
thereof described in Section 1 of this Agreement, (C) material reduction in the
benefits and perquisites provided to Executive from those being provided as of
the effective date of this Agreement, except to the extent such coverage may be
changed in its application to all Bank employees, (D) liquidation or dissolution
of the Company or the Bank, or (E) material breach of this Agreement by the Bank
or Company.  Upon the occurrence of any event described in clauses (A), (B),
(C), (D) or (E), above, Executive shall have the right to terminate his
employment under this Agreement by resignation upon not less than sixty (60)
days prior written notice given within six (6) full calendar months after the
event giving rise to Executive’s right to elect to terminate his employment.

 

(b)           Upon the occurrence of an Event of Termination, on the Date of
Termination, as defined in Section 8, the Company and Bank (as they shall
determine) shall be obligated to pay Executive, or, in the event of his
subsequent death, his beneficiary or beneficiaries, or his estate, as the case
may be the value of the Executive’s base salary for the remaining term of the
Agreement plus the value of all benefits he would have received during the
remaining term of the Agreement under any retirement programs (whether
tax-qualified or non-qualified) in which Executive participated prior to his
termination (with the amount of the benefits determined by reference to the
benefits received by the Executive or accrued on his behalf under such programs
during the twelve (12) months preceding his termination).  Executive shall
receive this payment in a single lump sum within twenty (20) business days of
his termination of employment.  In addition, Executive and his dependents will
continue to participate in any benefit plans of the Company or the Bank that
provide health (including medical and dental), or life insurance, or similar
coverage upon terms no less favorable than the most favorable terms provided to
senior executives of the Company and the Bank during the remaining term of the
Agreement.  In the event that the Company and the Bank are unable to provide
such coverage by reason of Executive no longer being an employee, the Company
and the Bank shall provide Executive with comparable coverage on an individual
policy basis.  In the event the Bank or the Company is not in compliance with
its minimum capital requirements or if such payments pursuant to this subsection
(b) would cause the Company or Bank’s capital to be reduced below its minimum
regulatory capital requirements, such payments shall be deferred until such time
as either the Company or the Bank or successor thereto is in capital
compliance.  No payments under this Section 4(b) shall be reduced in the event
the Executive obtains other employment following termination of employment.

 

(c)           During the period commencing on the effective date of Executive’s
termination under Section 4(a) of this Agreement and ending one (1) year
thereafter (the “Restricted Period”), Executive shall not, without express prior
written consent from the Company or the Bank, directly or indirectly, own or
hold any proprietary interest in, or be employed by or receive remuneration
from, any corporation, partnership, sole proprietorship of other entity
(collectively, an “entity”) “engaged in competition” (as defined below) with the
Bank or any other affiliates (“Competitor”).  For purposes of the preceding
sentence, the term “proprietary interest” means direct or indirect ownership of
an equity interest in an entity other than ownership of less than two percent
(2%) of any class of stock in a publicly-held entity.  Further, an entity shall
be considered to be “engaged in competition” if such entity is, or is a holding

 

3

--------------------------------------------------------------------------------


 

company for, or a subsidiary of an entity which is engaged in the business of
providing banking, trust services, asset management advice, or similar financial
services to consumers, businesses, individuals or other entities; and the
entity, holding company or subsidiary maintains physical offices for the
transaction of such business or businesses in any city, town or county in which
the Executive’s normal business office is located or the Bank has an office or
has filed an application for regulatory approval to establish an office, as
determined on the date of Executive’s termination of employment.

 

(d)           During the Restricted Period, Executive shall not, without express
prior written consent of the Bank or the Company, solicit or assist any other
person in soliciting for the account of any Competitor, any customer or client
of the Bank or any of its subsidiaries.

 

(e)           During the Restricted Period, Executive shall not, without the
express prior written consent of the Bank, directly or indirectly, (i) solicit
or assist any third party in soliciting for employment any person employed by
the Bank or any of its subsidiaries at the time of the termination of
Executive’s employment (collectively, “Employees”), (ii) employ, attempt to
employ or materially assist any third party in employing or attempting to employ
any Employee, or (iii) otherwise act on behalf of any Competitor to interfere
with the relationship between the Bank or any of its affiliates and their
respective Employees.

 

(f)            Executive acknowledges that the restrictions contained in this
Sections (c) through (e) of this Section 4 are reasonable and necessary to
protect the legitimate interests of the Bank and the Company and that any breach
by Executive of any provision contained in Sections (c) through (e) of this
Section 4 will result in irreparable injury to the Bank and Company for which a
remedy at law would be inadequate.  Accordingly, Executive acknowledges that the
Bank and Company shall be entitled to temporary, preliminary and permanent
injunctive relief against Executive in the event of any breach or threatened
breach by Executive of Sections (c) through (e) of this Section 4, in addition
to any other remedy that may be available to the Bank or the Company whether at
law or in equity.  With respect to Sections (c) through (e) of this Section 4
finally determined by a court of competent jurisdiction to be unenforceable,
such court shall be authorized to reform this Agreement or any provision hereof
so that it is enforceable to the maximum extent permitted by law.  If the
covenants of Sections (c) through (e) above are determined to be wholly or
partially unenforceable in any jurisdiction, such determination shall not be a
bar to or in any way diminish the Bank’s or the Company’s right to enforce such
covenants in any other jurisdiction and shall not bar or limit the
enforceability of any other provisions.    The Bank and the Company shall not be
required to post any bond or other security in connection with any proceeding to
enforce Sections (c) through (e) of this Section 4.

 

(g)           The parties to this Agreement intend for the payments to satisfy
the short-term deferral exception under Section 409A of the Code or, in the case
of health and welfare benefits, not constitute deferred compensation (since such
amounts are not taxable to Executive).  However, notwithstanding anything to the
contrary in this Agreement, to the extent payments do not meet the short-term
deferral exception of Section 409A of the Code and, in the event Executive is a
“Specified Employee” (as defined herein) no payment shall be made to Executive
under this Agreement prior to the first day of the seventh month following the
Event of Termination in excess of the “permitted amount” under Section 409A of
the Code.  For these purposes the “permitted amount” shall be an amount that
does not exceed two times the lesser of: (A) the sum of Executive’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the calendar year preceding the year in which Executive has an Event
of Termination, or (B) the maximum amount that may be taken into account under a
tax-qualified plan pursuant to Section 401(a)(17) of the Code for the calendar
year in which occurs the Event of Termination.  The payment of the “permitted
amount” shall be made within sixty (60) days of the occurrence of the Event of
Termination.  Any payment in excess of the permitted amount shall be made to
Executive on the first day of the seventh month following the Event of
Termination.  “Specified

 

4

--------------------------------------------------------------------------------


 

Employee” shall be interpreted to comply with Section 409A of the Code and shall
mean a key employee within the meaning of Section 416(i) of the Code (without
regard to Section 5 thereof), but an individual shall be a “Specified Employee”
only if the Company is a publicly-traded institution or the subsidiary of a
publicly-traded holding company.

 

5.                                      Change in Control.

 

(a)           For purposes of this Agreement, a Change in Control means any of
the following events:

 

i.                                          Merger:  The Bank or the Company
merges into or consolidates with another entity, or merges another entity into
the Bank or the Company, and as a result less than a majority of the combined
voting power of the resulting entity immediately after the merger or
consolidation is held by persons who were shareholders of the Bank or the
Company immediately before the merger or consolidation.

 

ii.                                       Change in Board Composition:  During
any period of two consecutive years, individuals who constitute the Boards of
Directors of the Bank or the Company at the beginning of the two-year period
cease for any reason to constitute at least a majority of the Boards of
Directors of the Bank or the Company; provided, however, that for purposes of
this clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the members) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period.

 

iii.                                    Acquisition of Significant Share
Ownership:  There is filed, or required to be filed, a report on Schedule 13D or
another form or schedule (other than Schedule 13G) required under Sections
13(d) or 14(d) of the Securities Exchange Act of 1934, if the schedule discloses
that the filing person or persons acting in concert has or have become the
beneficial owner(s) of 20% or more of a class of the Bank’s or the Company’s
voting securities, however this clause (iii) shall not apply to beneficial
ownership of Bank or Company voting shares held in a fiduciary capacity by an
entity of which the Bank or the Company directly or indirectly beneficially owns
50% or more of its outstanding voting securities.

 

iv.                                   Sale of Assets:  The Bank or the Company
sells to a third party all or substantially all of its assets.

 

v.                                      Proxy Statement Distribution:  An
individual or company (other than current management of the Company) solicits
proxies from stockholders of the Company seeking stockholder approval of a plan
of reorganization, merger or consolidation of the Company or Bank with one or
more corporations as a result of which the outstanding shares of the class of
securities then subject to such plan or transaction are exchanged for or
converted into cash or property or securities not issued by the Bank or the
Company.

 

vi.                                   Tender Offer:  A tender offer is made for
20% or more of the voting securities of the Bank or Company then outstanding.

 

5

--------------------------------------------------------------------------------


 

(b)           If any of the events described in Section (a) of this Section 5,
constituting a Change in Control, have occurred or the Boards of Directors
determine that a Change in Control has occurred, Executive shall be entitled to
the benefits provided for in subsections (c) and (d) of this Section 5 upon his
termination of employment at any time during the term of this Agreement and any
extensions thereof, on or after the date the Change in Control occurs due to
(i) Executive’s dismissal or (ii) Executive’s resignation following any
demotion, loss of title, office or significant authority or responsibility,
reduction in annual compensation or benefits or relocation of his principal
place of employment by more than thirty (30) miles from its location immediately
prior to the Change in Control.

 

(c)           Upon the occurrence of a Change in Control followed by Executive’s
termination of employment, as provided for in Section (b) of this Section 5, the
Company or Bank (as they shall determine) shall pay Executive, or in the event
of his subsequent death, his beneficiary or beneficiaries or his estate, as the
case may be, as severance pay, a sum equal to the greater of:  (i) the payments
and benefits due for the remaining term of the Agreement or (ii) three (3) times
Executive’s average Base Salary for the three (3) taxable years preceding the
Change in Control or (iii) three (3) times Executive’s Base Salary for the most
recent taxable year or portion thereof preceding the Change in Control.  The
benefit shall be payable in one lump sum within twenty (20) business days of
Executive’s last day of employment.

 

(d)           Upon the occurrence of a Change in Control and Executive’s
termination of employment in connection therewith, the Bank and Company (as they
shall determine) will cause to be continued life, medical and dental coverage
substantially identical to the coverage maintained by the Bank for Executive and
any of his dependents covered under such plans immediately prior to the Change
in Control. Such coverage and payments shall cease upon the expiration of
thirty-six (36) full calendar months following the Date of Termination.  At the
election of Executive, the value of such benefits may be received as cash
compensation.  In the event Executive’s participation in any such plan or
program is barred, the Bank and/or Company (as they shall determine) shall
arrange to provide Executive and his dependents with benefits substantially
similar to those of which Executive and his dependents would otherwise have been
entitled to receive under such plans and programs from which their continued
participation is barred or at the election of Executive, provide their economic
equivalent.

 

(e)           The parties to this Agreement intend for the payments to satisfy
the short-term deferral exception under Section 409A of the Code or, in the case
of health and welfare benefits, not constitute deferred compensation (since such
amounts are not taxable to Executive).  However, notwithstanding anything to the
contrary in this Agreement, to the extent payments do not meet the short-term
deferral exception of Section 409A of the Code and, in the event Executive is a
“Specified Employee” (as defined herein) no payment shall be made to Executive
under this Agreement prior to the first day of the seventh month following the
Event of Termination in excess of the “permitted amount” under Section 409A of
the Code.  For these purposes the “permitted amount” shall be an amount that
does not exceed two times the lesser of: (A) the sum of Executive’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the calendar year preceding the year in which Executive has an Event
of Termination, or (B) the maximum amount that may be taken into account under a
tax-qualified plan pursuant to Section 401(a)(17) of the Code for the calendar
year in which occurs the Event of Termination.  The payment of the “permitted
amount” shall be made within sixty (60) days of the occurrence of the Event of
Termination.  Any payment in excess of the permitted amount shall be made to
Executive on the first day of the seventh month following the Event of
Termination.  “Specified Employee” shall be interpreted to comply with
Section 409A of the Code and shall mean a key employee within the meaning of
Section 416(i) of the Code (without regard to paragraph 5 thereof), but an
individual shall be a “Specified Employee” only if the Company is a
publicly-traded institution or the subsidiary of a publicly-traded holding
company.

 

6

--------------------------------------------------------------------------------


 

6.                                      Change in Control Related Provisions.

 

Notwithstanding the provisions of Section 5, in no event shall the aggregate
payments or benefits to be made or afforded to Executive under said sections
(the “Termination Benefits”) constitute an “excess parachute payment” under
Section 280G of the Internal Revenue Code of 1986 or any successor thereto, and
in order to avoid such a result, Termination Benefits will be reduced, if
necessary, to an amount (the “Non-Triggering Amount”), the value of which is one
dollar ($1.00) less than an amount equal to the maximum amount allowable as a
deduction by the Bank or Company, as determined in accordance with said
Section 280G.  The allocation of the reduction required hereby among the
Termination Benefits provided by Section 5 shall be determined by Executive.

 

7.                                      Termination for Cause.

 

The phrase termination for “Cause” shall mean termination because of Executive’s
personal dishonesty, incompetence, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, regulation (other than traffic violations or
similar offenses), Executive’s breach of a final cease and desist order issued
by the Office of the Comptroller of the Currency (the “OCC”), the Securities and
Exchange Commission, or any regulatory agency having jurisdiction over the Bank
or Company, or material breach of any provision of this Agreement.

 

8.                                      Notice.

 

(a)           Any purported termination by the Bank or Company or by Executive
shall be communicated by Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.

 

(b)           “Date of Termination” shall mean the date specified in the Notice
of Termination.

 

(c)           If, within thirty (30) days after any Notice of Termination
(except for termination for Cause) is given, the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, except upon the occurrence of a Change in Control and voluntary
termination by Executive in which case the Date of Termination shall be the date
specified in the Notice, the Date of Termination shall be the date on which the
dispute is finally determined, either by mutual written agreement of the
parties, by a binding arbitration award or by a final judgment, order or decree
of a court of competent jurisdiction (the time for appeal therefrom having
expired and no appeal having been perfected), and provided further that the Date
of Termination shall be extended by a notice of dispute only if such notice is
given in good faith and the party giving such notice pursues the resolution of
such dispute with reasonable diligence. Notwithstanding the pendency of any such
dispute, the Bank and Company (as they shall determine) will continue to pay
Executive his full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, Base Salary) and continue him
as a participant in all compensation, benefit and insurance plans in which he
was participating when the notice of dispute was given, until the dispute is
finally resolved in accordance with this Agreement. Amounts paid pursuant to
this provision shall be in addition to all other amounts due under this
Agreement and shall not be offset against or reduce any other amounts due under
this Agreement.

 

7

--------------------------------------------------------------------------------


 

9.                                      Post-Termination Obligations.

 

All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 9 for one (1) full year after the
earlier of the expiration of this Agreement or termination of Executive’s
employment with the Company. Executive shall, upon reasonable notice, furnish
such information and assistance to the Company and Bank as may reasonably be
required by the Company and Bank in connection with any litigation in which it
or any of its subsidiaries or affiliates is, or may become, a party.  Bank and
Company (as they shall determine) shall reimburse Executive all reasonable
expenses, including costs, fees and expenses for Executive’s counsel in
complying with the provisions of this Section 9.

 

10.                               Loyalty and Confidentiality.

 

(a)           During the term of this Agreement Executive:  (i) shall devote all
his time, attention, skill, and efforts to the faithful performance of his
duties hereunder; provided, however, that from time to time, Executive may serve
on the boards of directors of, and hold any other offices or positions in,
companies or organizations which will not present any conflict of interest with
the Company and the Bank or any of their subsidiaries or affiliates, unfavorably
affect the performance of Executive’s duties pursuant to this Agreement, or
violate any applicable statute or regulation and (ii) shall not engage in any
business or activity contrary to the business affairs or interests of the
Company and the Bank.

 

(b)           Nothing contained in this Agreement shall prevent or limit
Executive’s right to invest in the capital stock or other securities of any
business dissimilar from that of the Company and the Bank, or, solely as a
passive, minority investor, in any business.

 

(c)           Executive agrees to maintain the confidentiality of any and all
information concerning the operation or financial status of the Company and the
Bank; the names or addresses of any of its borrowers, depositors and other
customers; any information concerning or obtained from such customers; and any
other information concerning the Company and the Bank to which he may be exposed
during the course of his employment. The Executive further agrees that, unless
required by law or specifically permitted by the Board in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor shall he employ such information in any way other than for the
benefit of the Company and the Bank.

 

11.                               Death and Disability.

 

(a)           Death. Notwithstanding any other provision of this Agreement to
the contrary, in the event of Executive’s death during the term of this
Agreement, the Bank or Company (as they shall determine) shall immediately pay
his estate any salary and bonus accrued but unpaid as of the date of his death,
and, for a period of six (6) months after Executive’s death, the Bank shall
continue to provide his dependents’ medical insurance benefits existing on the
date of his death and shall pay Executive’s designated beneficiary all
compensation that would otherwise be payable to him pursuant to Section 3(a) of
this Agreement. This provision shall not negate any rights Executive or his
beneficiaries may have to death benefits under any employee benefit plan of the
Company or the Bank.

 

(b)           Disability.

 

(i)            The Bank or Company or Executive may terminate Executive’s
employment after having established Executive’s Disability. For purposes of this
Agreement, “Disability” means a physical or mental infirmity that impairs
Executive’s ability

 

8

--------------------------------------------------------------------------------


 

to substantially perform his duties under this Agreement and that results in
Executive becoming eligible for long-term disability benefits under the
Company’s or the Bank’s long-term disability plan (or, if the Company or the
Bank has no such plan in effect, that impairs Executive’s ability to
substantially perform his duties under this Agreement for a period of one
hundred eighty (180) consecutive days). The Boards of Directors shall determine
whether or not Executive is and continues to be permanently disabled for
purposes of this Agreement in good faith, based upon competent medical advice
and other factors that they reasonably believe to be relevant. As a condition to
any benefits, the Boards of Directors may require Executive to submit to such
physical or mental evaluations and tests as it deems reasonably appropriate.

 

(ii)           In the event of Disability, Executive’s obligation to perform
services under this Agreement will terminate. In the event of such termination,
Executive shall continue to receive two-thirds (66.667%) of his monthly Base
Salary (at the annual rate in effect on the Date of Termination) following
termination through the earlier of:  (A) the date Executive returns to full-time
employment at the Company or the Bank in the same capacity as he was prior to
his termination for Disability; (B) Executive’s death; (C) Executive’s
attainment of age 65 , or (D) termination of this Agreement. Such payments shall
be reduced by the amount of any short- or long-term disability benefits payable
to Executive under any disability program sponsored by the Company or the Bank.
In addition, during any period of Executive’s Disability, Executive and his
dependents shall, to the greatest extent possible, continue to be covered under
all benefit plans (including, without limitation, retirement plans and medical,
dental and life insurance plans) of the Company or the Bank in which Executive
participated prior to the occurrence of Executive’s Disability, on the same
terms as if Executive were actively employed by the Bank or Company.

 

12.                               Source of Payments.

 

All payments provided for in this Agreement shall be timely paid in cash or
check from the general funds of the Bank. Company and Bank reserve the right to
make payments provided for in this Agreement from general funds of the Company.

 

13.                               Effect of Prior Agreements and Existing
Benefit Plans.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank, Company or any
predecessor of the Bank, Company and Executive, except that this Agreement shall
not affect or operate to reduce any benefit or compensation inuring to Executive
of a kind elsewhere provided. No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to him without reference to this Agreement.

 

14.                               No Attachment.

 

(a)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation, or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null, void
and of no effect.

 

9

--------------------------------------------------------------------------------


 

(b)           This Agreement shall be binding upon, and inure to the benefit of
Executive, the Bank, the Company and their respective successors and assigns.

 

15.                               Modification and Waiver.

 

(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

 

(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.

 

16.                               Severability.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity’ shall not affect any other
provision of this Agreement or any part of such provision not held so invalid,
and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.

 

17.                               Headings for Reference Only.

 

The headings of sections and Sections herein are included solely for convenience
of reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.

 

18.                               Governing Law.

 

This Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
(without regard to principles of conflicts of law of that state).

 

19.                               Arbitration.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
(3) arbitrators sitting in a location selected by Executive within fifty (50)
miles from the location of the Bank, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of all
back-pay, including salary, bonuses and any other cash compensation, fringe
benefits and any compensation and benefits due Executive under this Agreement.

 

10

--------------------------------------------------------------------------------


 

20.                               Payment of Legal Fees.

 

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank or Company (as they shall determine), only if Executive
is successful pursuant to a legal judgment, arbitration or settlement.

 

21.                               Indemnification.

 

The Bank and Company shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) (in accordance with the By-Laws of both
Bank and Company) to the fullest extent permitted under federal law or under the
Bank and Company Charters against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit or
proceeding in which he may be involved by reason of his having been a director
or officer of the Company or Bank (whether or not he continues to be a director
or officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgments, court costs and
attorneys’ fees and the cost of reasonable settlements.

 

22.                               Successor to the Company.

 

The Bank and Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Company, expressly
and unconditionally to assume and agree to perform the Bank and Company’s
obligations under this Agreement, in the same manner and to the same extent that
the Bank and Company would be required to perform if no such succession or
assignment had taken place.

 

23.                               Required Provisions.

 

In the event any of the foregoing provisions of this Section 23 are in conflict
with the terms of this Agreement, this Section 23 shall prevail.

 

(a)           The Boards of Directors may terminate Executive’s employment at
any time, but any termination by the Bank or the Company, other than termination
for Cause, shall not prejudice Executive’s right to compensation or other
benefits under this Agreement. Executive shall not have the right to receive
compensation or other benefits for any period after termination for Cause as
defined in this Agreement.

 

(b)           If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the affairs of the Bank by a
notice served under Section 8(e) (3) or 8(g) (1) of the Federal Deposit
Insurance Act, 12 U.S.C. §1818(e) (3) or (g) (1); the Bank’s obligations under
this contract shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Bank
may in its discretion:  (i) pay Executive all or part of the compensation
withheld while their contract obligations were suspended; and (ii) reinstate (in
whole or in part) any of the obligations which were suspended.

 

(c)           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e) (4) or 8(g) (1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e) (4) or (g) (1), all obligations of the Bank under this contract shall
terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

 

11

--------------------------------------------------------------------------------


 

(d)           If the Bank is in default as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank
under this contract shall terminate as of the date of default, but this
Section shall not affect any vested rights of the contracting parties.

 

(e)           All obligations under this contract shall be terminated, except to
the extent determined that continuation of the contract is necessary for the
continued operation of the Bank:  (i) by the Director of the OCC (or his
designee) at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
Federal Deposit Insurance Act, 12 U.S.C. §1823(c); or (ii) by the Director of
the OCC (or his designee) at the time the Director (or his designee) approves a
supervisory merger to resolve problems related to the operations of the Bank or
when the Bank is determined by the Director to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by such action.

 

(f)            Any payments made to employees pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
§1828(k) and FDIC regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.

 

IN WITNESS WHEREOF, Fox Chase Bancorp, Inc. and Fox Chase Bank have caused this
amended and restated Agreement to be executed and its seal to be affixed
hereunto by their duly authorized officer and Executive has signed this
Agreement, on the 14 day of November, 2011.

 

 

ATTEST:

 

FOX CHASE BANCORP, INC.

 

 

 

 

 

 

 

 

/s/ Susan A. Vinchiarello

 

By:

/s/ Thomas M. Petro

 

 

 

For the Entire Board of Directors

 

 

 

 

 

 

 

 

ATTEST:

 

FOX CHASE BANK

 

 

 

 

 

 

 

 

/s/ Susan A. Vinchiarello

 

 

/s/ Thomas M. Petro

 

 

 

For the Entire Board of Directors

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

/s/ Susan A. Vinchiarello

 

 

/s/ Roger S. Deacon

 

 

 

Roger S. Deacon

 

12

--------------------------------------------------------------------------------